DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Acknowledgement is made of the amendment received on 05/31/2022.

Allowable Subject Matter
3.	Claims 1-6, 8-13 and 15-20 are allowed.
4.	The following is a statement of reasons for allowable subject matter:
The prior art of record, Greenberg et al. does not teach or suggest receiving, by a tracking system from a mobile device, a location of the tracking device; identifying, by the tracking system, a geographic boundary in which the location of the tracking device is located; in response to determining, by the tracking system, that the geographic boundary corresponds to a safe zone, configuring the tracking device to operate in a first operating mode, the safe zone selected by the user from a plurality of candidate safe zones identified by the tracking system and presented to the user, wherein at least one candidate safe zone is only enabled between a predetermined starting time of a day and a predetermined ending time of the day, the predetermined starting time of the day and the predetermined ending time of the day selected based on historical times that the tracking device is located within the safe zone; and in response to determining, by the tracking system, that the tracking device has crossed the geographic boundary, configuring the tracking device to operate in a second operating mode. 

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KABIR A TIMORY whose telephone number is (571)270-1674. The examiner can normally be reached Mon-Fri 7:00 AM-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KABIR A TIMORY/Primary Examiner, Art Unit 2631